Pendleton, J.
charged the jury in favour of the plaintiff ; and mentioned, that neither the laws of this state, the United States, or the laws of nations, authorised individuals to seize and plunder private property, though at the time within the territory of the enemy. That even in cases of captures made at sea, by ships or other vessels legally commissioned, a condemnation by a court of admiralty, of competent jurisdiction, was essentially necessary, before the original owner could be legally divested of his property. The plaintiff moreover, by becoming an American citizen, and so soon after the revolution, had every privilege secured to him, as much so, as if he had been born in the country. And certainly was entitled to his property wherever he found it.
The jury found for the plaintiff to the amount of the’ value of the wench and children.